DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 has been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Opple (CN108922955, 11-2018, machine translation) *Applicant is asked  to look at the foreign translation for references to tables and figures as they did not come out in the machine translation)
Regarding claim 1,  Opple discloses  (Figures 1-11 and corresponding text) a  light source module, comprising: a first luminous element and a package part covering the first luminous element, wherein the first luminous element emits first color light with a peak wavelength of 435˜465 nm (π7); wherein the package part comprises: a first additional illuminant, arranged to receive part of light emitted by the first luminous element and convert the part of light into second color light with a peak wavelength of 485˜515 nm (π10), a second additional illuminant, arranged to receive part of light emitted by the first luminous element and convert the part of light into third color light with a peak wavelength of 520˜580 nm (π11), and a third additional illuminant, arranged to receive part of light emitted by the first luminous element and convert the part of light into fourth color light with a peak wavelength of 615˜655 nm (π12); 
 Opple fails to explicitly disclose wherein the first color light, the second color light, the third color light, and the fourth color light are mixed to form emitted light of the light source module, and the emitted light is neutral white light in CIE1931 color space, and the emitted light is within an interval surrounded by points with a correlated color temperature of 5000±350K and a distance from blackbody locus of duv=−0.006˜0.006.However Opple does disclose that the first color, the second color light, the third color light and the fourth color light are mixed to form the emitted light of the light source module, and the emitted light is neutral white light, that is, the emitted light is in the CIE1931 color space , located in the interval surrounded by points with a correlated color temperature of 4000±280K and the distance duv= -0.006~0.006 from the blackbody locus,
It would have been obvious to one of ordinary skill to  modify  the lighting module of Opple wherein the first color light, the second color light, the third color light, and the fourth color light are mixed to form emitted light of the light source module, and the emitted light is neutral white light in CIE1931 color space, and the emitted light is within an interval surrounded by points with a correlated color temperature of 5000±350K and a distance from blackbody locus of duv=−0.006˜0.006 which is cost energy saving and, efficient luminosity and  has excellent color rendering, most importantly aid in regulating the circadian rhythm of a human being.
Regarding claims 2-3,  Opple fails to explicitly disclose the energy distributions as disclosed in these claims. However Opple does disclose in Table 4, reproduced below, has listed the characteristic value of each spectrum of embodiment 1-8, wherein P1 wavelength, P2 wavelength, V1 wavelength refer to the wavelength of these points of the first peak P1, the second peak P2,peak valley V1 respectively, P2 energy ratio refers to the first The ratio of the spectral intensity of the second peak P2 to the spectral intensity of the first peak P1, the V1 energy ratio refers to the ratio of the spectral intensity of the peak valley V1 to the spectral intensity of the first peak P1, and the minimum energy ratio in the Z interval refers to the stable distribution interval Z The minimum value of the ratio of the spectral intensity at any point to the spectral intensity of the first peak P1, the maximum value of ΔI in the Z interval refers to the maximum value of the ΔI value of any two adjacent points in the stable distribution interval Z, and W refers to the long wave of peak valley V1 The wavelength difference between the direction end point A and the peak-valley V1.
	It would have been obvious to one of ordinary skill  before the effective filing date to modify Opple as disclosed in claims 2 and 3, the motivation being to help aid in achieving a device that is energy saving and, has efficient luminosity and  has excellent color rendering, most importantly aid in regulating the circadian rhythm of a human being

    PNG
    media_image1.png
    398
    790
    media_image1.png
    Greyscale

	Regarding claims  4-7 , Opple fails to explicitly disclose the limitations set forth in claims 4-7, Opple does disclose the spectrum of the emitted light is continuously distributed in the visible range of 380-780nm, and the spectrum of the emitted light includes two peaks, a peak valley, and a stable distribution interval, and the stable distribution interval is a 495-560nm wavelength region. By controlling the proportion of the emission energy of the 495-560nm wavelength region which has the
greatest influence on the CS value in the total emission energy, an LED neutral white light source with a
high light efficiency, a high CS value, and a high color rendering property is provided. Figure 10 shows the illustrates the values that would along with ordinary skill render these claims obvious (π162-π175).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the light source module of Opple  as in claims 4-7, the motivation being to provide a LED neutral white light source with a high light efficiency, a high CS value, and a high color rendering property.

    PNG
    media_image2.png
    307
    493
    media_image2.png
    Greyscale

  Regarding claim 8,  Opple discloses (Table 1: reproduced below)  , wherein the first luminous element is a blue LED with a peak wavelength of 435˜465 nm (π25); the first additional illuminant is blue-green fluorescent powder with a peak wavelength of 485˜515 nm and a half width of 25˜65 nm; the second additional illuminant is yellow fluorescent powder and/or green fluorescent powder with a peak wavelength of 520˜580 nm and a half width of 60˜115 nm; the third additional illuminant is red fluorescent powder or orange fluorescent powder with a peak wavelength of 615˜655 nm and a half width of 80˜120 nm (π25); and a sum of a weight of the first additional illuminant, a weight of the second additional illuminant and a weight of the third additional illuminant is defined as a total fluorescent powder weight(π26 ).

    PNG
    media_image3.png
    430
    738
    media_image3.png
    Greyscale

Regarding claim 9,  Opple discloses  wherein the first additional illuminant accounts for 18.0˜50.0% of the total fluorescent powder weight (π35).
Regarding claim 10,  Opple discloses  wherein the second additional illuminant accounts for 22.0%˜52.0% of the total fluorescent powder weight (π51).
Regarding claim 11,  Opple discloses  wherein the third additional illuminant accounts for 8.0%˜38.0% of the total fluorescent powder weight (π65).
Regarding claim 12 Opple discloses, wherein the blue-green fluorescent powder is any one or a mixture of two or more of following fluorescent powder (π27): (a) nitrogen oxides with Eu.sup.2+ as an activator (π28), a general formula of chemical composition is (Ba,Ca).sub.1-xSi.sub.2N.sub.2O.sub.2:Eu.sub.x (π29), where x=0.005˜0.200 (π30); (b) Ga-doped garnet fluorescent powder with Eu.sup.2+ as an activator (π31), a general formula of chemical composition is Ga-LuAG:Eu (π32); (c) silicate fluorescent powder, with Eu.sup.2+ as an activator (π33), a general formula of chemical composition is Ba.sub.2SiO.sub.4:Eu (π34).
Regarding claim 13,  Opple discloses wherein the yellow fluorescent powder or the green fluorescent powder is any one or a mixture of two or more of following fluorescent powder (π36): (a) garnet structure fluorescent powder with Ce.sup.3+ as an activator (π37) , a general formula of chemical composition is (M1).sub.3-x(M2).sub.5O.sub.12:Ce.sub.x, where M1 is at least one element among Y, Lu, Gd and La, M2 is at least one element of Al and Ga, and x=0.005˜0.200; (π38-π39) (b) silicate system fluorescent powder with Eu.sup.2+ as an activator(π40), a general formula of chemical composition is (M3).sub.2-xSiO.sub.4:Eu.sub.x or (Ba,Ca,Sr).sub.2-x(Mg,Zn)Si.sub.2O.sub.7:Eu.sub.x, where M3 is at least one element among Mg, Sr, Ca and Ba, and x=0.01˜0.20 (π42-π43); (c) nitrogen oxide fluorescent powder (Siaon β-SiAlON), with Eu.sup.2+ as an activator (π44), a general formula of chemical composition is Si.sub.bAl.sub.cO.sub.dN.sub.e:Eu.sub.x, where x=0.005˜0.400, b+c=12, d+e=16;(π45-π46) (d) aluminate system fluorescent powder, with Eu.sup.2+ as an activator(π47), a general formula of chemical composition is (Sr,Ba).sub.2-xAl.sub.2O.sub.4:Eu.sub.x or (Sr,Ba).sub.4-xAl.sub.14O.sub.25:Eu.sub.x, where x=0.01˜0.15 (π47-π50).
Regarding claim 14,  Opple discloses, wherein the red fluorescent powder or the orange fluorescent powder is any one or a mixture of two or more of following fluorescent powder (π52): (a) nitride red powder with 1113 crystal structure and using Eu.sup.2+ as an activator(π53), a general formula of chemical composition is (M4).sub.1-xAlSiN.sub.3:Eu.sub.x, where M4 is at least one element among Ca, Sr, and Ba, and x=0.005˜0.300; (π54-π55) (b) nitride red powder with 258 crystal structure and using Eu.sup.2+ as an activator(π56), a general formula of chemical composition is (M5).sub.2-xSi.sub.5N.sub.8:Eu.sub.x, where M5 is at least one element among Ca, Sr, Ba and Mg, and x=0.005˜0.300 (π57-π58); (c) nitrogen oxide fluorescent powder (Sialon α-SiAlON) with Eu.sup.2+ as an activator(π59), a general formula of chemical composition is ((M6).sub.1-a).sub.xSi.sub.bAl.sub.cO.sub.dN.sub.e:Eu.sub.a, where M6 is at least one element among Li, Na, K, Rb, Cs, Sr, Ba, Sc, Y, La, and Gd, x=0.15˜1.5, a=0.005˜0.300, b+c=12, d+e=16 (π60-π61; (d) silicate fluorescent powder with Eu.sup.2+ as an activator(π62), a general formula of chemical composition is (Sr,Ba).sub.3-xSi.sub.5O.sub.5:Eu.sub.x(π63-π64).
Regarding claim 15,  Opple discloses  the package part further comprises a base material and a light diffusion agent, the base material is silica gel or resin, and the light diffusion agent is one of nanometer titanium oxide, aluminum oxide or silicon oxide (π67).
Regarding claim 16, Opple fails to explicitly disclose wherein a light color of the emitted light of the light source module is within a quadrilateral region surrounded by vertex D1(0.3364,0.3564), vertex D2(0.3356,0.3323), vertex D3(0.3537,0.3465), and vertex D4(0.3578,0.3739) in CIE1931 color space. 
Opple , however does discloses (figure 3, reproduced below)  the light source module the light color of the light emitted by the light source module is located in the CIE1931 color space, which is composed of D1 (0.3991, 0.4012), D2 (0.3722, 0.3843), D3 (0.3658, 0.3550), and D4 (0.3885 0.3688) within the quadrilateral bounded by vertices) (π68).
It would have been obvious to one of  ordinary skill before the effective filing date  to modify the light source module of Opple wherein a light color of the emitted light of the light source module is within a quadrilateral region surrounded by vertex D1(0.3364,0.3564), vertex D2(0.3356,0.3323), vertex D3(0.3537,0.3465), and vertex D4(0.3578,0.3739) in CIE1931 color space  , the motivation being to increase the light to be emitted to a more neutral white light.


    PNG
    media_image4.png
    416
    735
    media_image4.png
    Greyscale

Regarding claim 17, Opple fails to explicitly disclose wherein the light color of the emitted light of the light source module is within an ellipse with a center point x0=0.3541 and y0=0.3516, a major axis a=0.00274, a minor axis b=0.00118, an inclination angle θ=59.4°, SDCM=5.0 in CIE1931 color space.
Opple discloses figure 3, reproduced above the light source module is on the CIE1931 color space ,located at the center point x0=0.3805, y0=0.3768, the long axis a=0.00313, the short axis b=0.00134, the inclination angle θ=54.0°, SDCM= 5.0 within the ellipse.
It would have been obvious to one of  ordinary skill before the effective filing date  to modify the light source module of Opple wherein the light color of the emitted light of the light source module is within an ellipse with a center point x0=0.3541 and y0=0.3516, a major axis a=0.00274, a minor axis b=0.00118, an inclination angle θ=59.4°, SDCM=5.0 in CIE1931 color space the motivation being to balance the light in the quadrilateral to realize a fully neutral white light.
Regarding claim 18,Opple discloses (Table 3:1, reproduced below), wherein a CS value of the emitted light of the light source module is greater than or equal to 0.34 in a case where an illumination of the emitted light is 500 lux. Opple fails to explicitly disclose CS greater than or equal to 0.42.
It would have been obvious to one having ordinary skill before the effective filing date was made to modify Opple wherein CS greater than or equal to 0.42, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image5.png
    337
    489
    media_image5.png
    Greyscale

Regarding claim 19,Opple discloses (Table 3:1)  wherein a color rendering index CRI of the emitted light of the light source module is greater than or equal to 90.0.
Regarding claim 20.Opple disclose  a  lighting device (π88), wherein the lighting device comprises the light source module according to claim (See rejection claim 1) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/543021. Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-20 of copending Application No.17/543021 render obvious and/or anticipate claims 1-20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 found provided with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2875